              Case 1:18-mc-00864 Document 1 Filed 12/19/18 Page 1 of 2
                                                                         Suzanne C. Johnson
                                Court of Rppeabs                            Chief Deputy

                                        of illarplanb                      Marie Warrick
                                                                          Doneice Barnette
                     Robert Qt. Iliflurobp Courts of appeal 1Bui1bina     Rachael Spicknall
                                   361 Rothe Noultharb                  Kisha Taylor-Wallace
                                                                              Deputies
                          annapolio, litarplanti 21401-1699
                                                                           Allison Gray
                                                                        Administrative Support
                                    410-260 -1500
Suzanne C. Johnson                 1 -800-926-2583                            Sara Rice
                                                                           Senior Recorder
   Acting Clerk
                                   NOTICE                                    Sandra Belt
                                                                          Assistant Recorder
                                 December 5, 2018


                I, Suzanne C. Johnson, Acting Clerk of the Court of

   Appeals of Maryland, do hereby certify that by an Order of this

   Court dated November 5, 2018

                                CHARLES BOILEAU BAILEY

                                2316 Dargan Road
                                Sharpsburg, Maryland 21782


   has been suspended by consent for thirty (30) days, effective

   December 5, 2018 from the further practice of law in this State

   and his name as an attorney at law has been stricken from the

   register of attorneys in this Court (Maryland Rule 19-761).

          IN TESTIMONY WHEREOF, I have hereunto set my hand as Clerk

   and affixed the seal of the Court of Appeals of Maryland this

   fifth day of December, 2018.



                                                    /s/ Suzanne C. Johnson
                                                         Acting Clerk
                                                 Court of Appeals of Maryland



                                                                        rry FOR DEAF 00-260-1554
    - mmam m   -     rim Nap-                                       . ma      =




                   Case 1:18-mc-00864 Document 1 Filed 12/19/18 Page 2 of 2



                                •


                                                 •                                     I.
        II,
                                                                                       I
                                                                                  ••
                                                     ••




                                                               V




                                       •




    r




                                                                                   i
•
                                                                                   4
                                       	
